       Case 2:19-cv-08024-ODW-JC Document 25 Filed 12/02/19 Page 1 of 1 Page ID #:206

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL
 No.             2:19-cv-08024-ODW (JCx)                                  Date   December 2, 2019
 Title           Alan Baker et al. v. Allstate Insurance Company et al.



 Present: The Honorable          Otis D. Wright, II, United States District Judge
                Sheila English                             Not reported                          N/A
                Deputy Clerk                       Court Reporter / Recorder                   Tape No.
          Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                     Not present                                            Not present
 Proceedings:                                 In Chambers

       On November 26, 2019, Defendant Allstate Insurance Company (“Allstate”) filed an Ex
Parte Application (“Application”) against Plaintiffs Alan Baker and Linda B. Oliver
(“Plaintiffs”). (Ex Parte Appl., ECF No. 20.) In that Application, Defendant requests an order
(1) dismissing the case with prejudice; (2) disqualifying Mr. Christopher G. Hook (“Hook”) as
Plaintiffs’ Counsel; (3) entering a Temporary Restraining Order (“TRO”) against Mr. Hook;
(4) issuing a Protective Order preventing depositions; and (5) sanctions. (See Ex Parte Appl.)
Hitherto, Plaintiffs have failed to oppose Defendant’s Application; thus, the Court finds that the
Application is unopposed.

       Accordingly, the Court GRANTS Defendant’s request for a Protective Order to suspend
all scheduled depositions until the resolution of this Application. Furthermore, the Court sets
this matter for hearing on December 16, 2019, at 1:30 p.m. The Parties (including Mr. Baker,
Ms. Oliver, and an Allstate representative) are ORDERED to appear and SHOW CAUSE why
this matter should not be dismissed with prejudice, why Mr. Hook should not be disqualified as
Plaintiffs’ Counsel, why this Court should not issue a restraining order, and why this Court
should not sanction Mr. Hook. Failure to appear by either of the Plaintiffs shall be construed
as a failure to comply with this Court’s order and may result in sanctions.

         IT IS HEREBY ORDERED.
                                                                                    :     00
                                                   Initials of Preparer   SE




CV-90 (06/04)                             CIVIL MINUTES - GENERAL                                  Page 1 of 1
